Citation Nr: 0517282	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-11 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension secondary 
to the service-connected disability of post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1969, 
and from February 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that awarded service connection for PTSD, 
effective April 17, 2003, and denied service connection for 
hypertension.  In June 2004, the veteran testified before the 
Board at a hearing held at the RO.

The Board notes that the veteran appears to have raised new 
issues of service connection for Hepatitis C and 
"borderline" Type II diabetes in a statement received by 
the RO in June 2004.  The Board refers these matters to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran has hypertension that is due to or the result 
of his service-connected PTSD.


CONCLUSION OF LAW

Service connection is warranted for hypertension secondary to 
the veteran's PTSD.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303, 3.304, 3.309, 3.310(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including hypertension, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2004). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2004);.  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

In this case, the veteran has been diagnosed with 
hypertension.  There is no evidence in the veteran's service 
medical records of any diagnosis of this condition.  

He has been service-connected for PTSD since April 17, 2001.  
His PTSD is now rated 50 percent disabling.

The veteran contends that his hypertension is related to or 
aggravated by his service-connected PTSD.  The earliest post-
service medical records on file are dated from February 2001.  
These show that as of February 2001, the veteran was noted to 
have had a history of hypertension.

In January 2004, a VA examiner opined briefly that, "[t]o 
relate the veteran's hypertension as being caused by, or 
aggravated by, his posttraumatic stress disorder, would 
require unwanted speculation."  The VA examiner did not 
address the previously submitted private opinion relating the 
hypertension to the service-connected PTSD.

In support of his claim, the veteran submitted two opinions, 
each written by separate treating physicians, relating his 
hypertension to his service-connected PTSD.  The first of 
these opinions was contained in a psychiatric treatment 
record dated in September 2003.  Per this record, Dr. H. 
Ezell Branham, Jr., M.D. diagnosed the veteran with PTSD with 
concentration impairment, marked sleep disturbance, 
depression and severe job impact, and stress-related 
hypertension.  Dr. Branham additionally noted that, "[i]n 
light of the fact that [the veteran] is now taking two types 
of [blood pressure] medications and his [blood pressure] 
reading today is 101/91, it would appear that his 
hypertension is related to his stress from PTSD.  In order to 
reduce some of the stress symptoms I am going to prescribe 
some Klonopin to be taken...I believe this will help reduce the 
stress situation therefore reducing his [blood pressure]."  
Dr. Branham additionally noted that the veteran's 
difficulties had increased in severity since the United 
States has been involved in Iraq.

The second opinion, dated in June 2004, was made by a 
treating doctor, Aaron M. France, M.D.  The Board notes that 
the earliest treatment records on file from Dr. France are 
dated from 2001, though the veteran has stated that he has 
been receiving such treatment from Dr. France since 1971.  In 
his opinion, Dr. France states that it is as likely as not 
that the veteran's hypertension is related to his service-
connected PTSD.  Dr. France relates the veteran's PTSD 
symptoms, including significant anxiety, increased vigilance, 
arousal and startle responses, typical, and notes that 
patients who exhibit such symptoms are at an increased risk 
of developing other anxiety, mood, and substance-related 
disorders.  Dr. France concludes, "[i]t is presumed that 
PTSD causes an impairment of Alpha2-Adrenergic receptor 
feedback inhibition to stress-induced release of 
norepinephrine, resulting in a greater sympathetic response 
which would lead to an increase in arterial pressure."

The Board notes that in January 2001, the Veterans Benefits 
Administration issued a Fast Letter discussing the 
relationship between PTSD or stress to cardiovascular 
disorders.  Veterans Benefits Administration Fast Letter 01-
05 (Jan. 16, 2001).  This Fast Letter stated that for a 
medical opinion establishing a relationship between a 
veteran's PTSD and hypertension to be probative and credible, 
it would have to be supported by reasons and discuss the 
known risk factors for hypertension and explain why he or she 
considers PTSD to be at least as likely as not the cause of 
the hypertension in the veteran.  The Board also notes that, 
as with all medical opinions, the weight and credibility of 
the opinion has to be considered in light of all other 
evidence of record and in light of other medical information.  
The United States Court of Appeals for Veterans Claims 
stated, in Guerrieri v. Brown, 4 Vet. App. 467 (1993), that 
the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusions that the physician reaches.

The Board finds that the private opinions relating the 
veteran's hypertension to his service-connected PTSD are 
probative.  Both Dr. Branham and Dr. France state that stress 
is a risk factor for hypertension and that as the veteran has 
had increased difficulty with PTSD, his hypertension has 
increased.  Dr. Branham's opinion relating the veteran's 
hypertension to his stress is further demonstrated in his 
prescription of an additional medication to reduce the 
veteran's stress level, in an effort to control the veteran's 
hypertension.  Dr. France also discusses specific medical 
principles pertaining to the effect of stress-induced 
norepinephrine on arterial pressure in concluding that it is 
at least as likely as not that the hypertension is related to 
his service-connected PTSD.  The Board notes that a causal 
link is not required for service connection on a secondary 
basis.  A showing that the service-connected disability 
aggravates the condition at issue will also satisfy the 
requirements for service connection on a secondary basis.  
See Allen, supra.  The Board also notes that in such cases, 
only the additional disability attributable to the service-
connected condition will be compensated.  Id.  In this case, 
both Dr. Branham's and Dr. France's opinions specifically 
etiologically relate the veteran's hypertension to his 
service-connected PTSD.

The Board finds that the preponderance of the evidence 
establishes that the veteran's hypertension is related to his 
service-connected PTSD.  As such, the Board concludes that 
the veteran's claim for entitlement to service connection, as 
secondary to his service-connected PTSD, is warranted.  
Hanson v. Derwinski, 1 Vet. App. 512 (1991).  The benefit-of-
the-doubt rule has been considered in making this decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the VA has complied 
with all extant laws and regulations governing the duty to 
notify and to assist a claimant.  However, in light of the 
favorable disposition, no further discussion of the VCAA is 
necessary.


ORDER

Service connection for hypertension, as secondary to service-
connected PTSD, is granted.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


